Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 August 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes Augt. 23. 1782.
I beg leave to solicit your kindness in forwarding the inclosed to the Marquis de Castries and to add a Line in addition to my Request. You will see it is no Favour out of the common Line I therefore ask without hesitation.

If I had 100 Tons of the public Stores here I could put them on board the Cato & land them in Boston or some neighbouring Port according to Circumstances. It is strange that we need depend on french Transports when there are now at least 10 American ships well armed & none will go away full.
I did not inform you of the Birth of my Daughter because I never reckoned her as an Aquisition and she is now as if she had never been. Mrs Williams is yet very poorly, but I hope not dangerous. I am as ever Yours most dutifully & affectionately
Jona Williams J
His Excellency Doctor Franklin.
